UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                              No. 02-2436



RODNEY J. BROWNLOW,

                                              Plaintiff - Appellant,

          versus


INFORMATION BUILDERS, INCORPORATED; GERALD
COHEN; HARRY LERNER; DAVE KEMLER; LILA
GOLDBERG; JULIE DAVIS; DAVE SMALL; SEAN
MCCARTHY,

                                            Defendants - Appellees.



Appeal from the United States District Court for the Eastern
District of Virginia, at Alexandria.  Claude M. Hilton, Chief
District Judge. (CA-02-786-A)


Submitted:   April 24, 2003                   Decided:   May 5, 2003


Before TRAXLER and SHEDD, Circuit Judges, and HAMILTON, Senior
Circuit Judge.


Affirmed by unpublished per curiam opinion.


Rodney J. Brownlow, Appellant Pro Se. Ronald Alan Lindsay, Jessica
Regan Schneider, SEYFARTH SHAW, Washington, D.C. for Appellees.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

     Rodney J. Brownlow appeals the district court’s order awarding

summary judgment to his former employer in his civil action in

which he alleged constructive discharge, discriminatory discharge,

discrimination with respect to other terms and conditions of his

employment, and retaliation in violation of Title VII of the Civil

Rights Act of 1964, as amended, 42 U.S.C. §§ 2000e to 2000e-17

(2000).   We have reviewed the record and find no reversible error.

Accordingly, we affirm for the reasons stated by the district

court. See Brownlow v. Information Builders, Inc., No. CA-02-786-A

(E.D. Va. Dec. 5, 2002).     We dispense with oral argument because

the facts and legal contentions are adequately presented in the

materials   before   the   court   and   argument   would   not   aid   the

decisional process.




                                                                  AFFIRMED




                                    2